  Case 1:20-cv-00851-LPS Document 8 Filed 07/09/21 Page 1 of 2 PageID #: 158




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 IN RE CURO GROUP HOLDINGS CORP.                             Lead Case No. 1:20-cv-00851-LPS
 DERIVATIVE LITIGATION

                            NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs Melvyn Klein, John Watt, and Patrick

Ayers (“Plaintiffs”), by and through Plaintiffs’ undersigned counsel, hereby give notice that the

above-captioned action is voluntarily dismissed, without prejudice, against the Defendants.

       Voluntary dismissal is appropriate under Fed. R. Civ. P. 41(a)(1) given that Defendants

have not answered the Complaint nor filed a motion for summary judgment.

       Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because

neither Plaintiffs nor Plaintiffs’ counsel have received or will receive any compensation for this

dismissal whatsoever except that Counsel for the parties have conferred and agreed that all parties

shall bear their own costs of this litigation.

 Dated: July 9, 2021                                  RIGRODSKY LAW, P.A.

                                                 By: /s/ Gina M. Serra
                                                     Seth D. Rigrodsky (#3147)
                                                     Gina M. Serra (#5387)
                                                     Herbert W. Mondros (#3308)
                                                     300 Delaware Avenue, Suite 210
 OF COUNSEL:                                         Wilmington, DE 19801
                                                     Telephone: (302) 295-5310
 RM LAW, P.C.                                        Facsimile: (302) 654-7530
 Richard A. Maniskas                                 Email: sdr@rl-legal.com
 1055 Westlakes Drive, Suite 300                     Email: gms@rl-legal.com
 Berwyn, PA 19312                                    Email: hwm@rl-legal.com
 Telephone: (484) 324-6800
 Facsimile: (484) 631-1305                            Counsel for Plaintiffs John Watt and
 Email: rm@maniskas.com                               Patrick Ayers
Case 1:20-cv-00851-LPS Document 8 Filed 07/09/21 Page 2 of 2 PageID #: 159




                                      SHUMAN, GLENN & STECKER

                                      Kip B. Shuman
                                      100 Pine Street, Ste. 1250
                                      San Francisco, CA 94111
                                      (303) 861-3003
                                      kip@shumanlawfirm.com

                                      Rusty E. Glenn
                                      600 17th Street, Suite 2800
                                      South Denver, CO 80202
                                      (303) 861-3003
                                      rusty@shumanlawfirm.com

                                      Counsel for Plaintiffs John Watt and
                                      Patrick Ayers


                                      O’KELLY & ERNST, LLC

                                 By: /s/ Ryan M. Ernst
                                     Ryan M. Ernst (No. 4788)
                                     824 N. Market Street, Ste. 1001A
                                     Wilmington, DE 19801
                                     (302) 778-4000
                                     rernst@oelegal.com

                                      GAINEY McKENNA & EGLESTON
                                      Thomas J. McKenna
                                      501 Fifth Avenue, 19th Floor
                                      New York, NY 10017
                                      Telephone: (212) 983-1300
                                      Facsimile: (212) 983-0383
                                      Email: gegleston@gme-law.com



                                      Counsel for Plaintiff Melvyn Klein
